DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending. In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10372487. Although the claims at issue are not identical, they are not patentably distinct from each other because it is a broader version of the claims of the U.S. Patent 10372487.

Instant Application (16/530,487)
U.S. Patent No. 10372487
1. A device configured to execute a plurality of operating systems, the device comprising: a display; and a processor configured to: 


activate a first operating system on the device and control the display to display an operation screen of the first operating system, based on receiving a predetermined first user input, activate a second operating system as an application and 

control the display to display the operation screen of the first operating system on a first display region of the display and to display an operation screen of the second operating system on a second display region of the display, the application being executed on the first operating system, and 


based on receiving a predetermined second user input, set an input signal of a user received on the display not to be transmitted to the first operating system but to be transmitted to the second operating system; 

wherein a signal designating user input received on the first display region and a signal designating user input received on the second display region are provided to the second operating system and are filtered from the first operating system.

2. The device of claim 1, wherein the processor is configured to, based on receiving the predetermined first user input tracing an outline on the display, define the second display region by a size of the outline and a location of the outline.

3. The device of claim 1, wherein the processor is configured to, based on receiving a third user input, control the display to change at least one of a size of the second display region and a location of the second display region.
A device configured to execute a plurality of operating systems, the device comprising:
a display; and
a processor configured to:

control the display to display an operation screen of a first operating system when the first operating system is activated;
based on receiving a first user input tracing an outline on the display, control to activate a second operating system;

control the display to display the operation screen of the first operating system on a first display region of the display and to display the operation screen of the second operating system on a second display region of the display, the second display region being defined by a size of the outline and a location of the outline; and


based on receiving a second user input, control the display to change at least one of a size of the second display region and a location of the second display region,


wherein a signal designating user input received on the first display region and a signal designating user input received on the second display region, are filtered from the first operating system.




Claim 1 of the U.S. Pat. 10372487 discloses every element of claim 1 of the instant application.  
In particular, the instant application, as mapped out in corresponding bolded sections above, is a reworded system version of system claim 1 of U.S. Pat. 10372487.  In particular the elements of claim1 of the U.S. Pat. that are not bolded above (italicized) 
Therefore, when viewed as a whole, claim 1 of the instant application is a broader reworded variant of the U.S. Patents.  Therefore it is rejected.
As per claims 8 and 15 they are method and product versions of claim 1 of the instant application that disclose reworded but similar substantive subject matter of claim 1.  Therefore, they are also rejected.
As per the dependent claims of the instant application they correspond variously to dependent claims of the U.S. Patent (claims 4-7 and 11-14 of the instant application corresponds, respectively, to claims 2-5 and 7-10 of the U.S. Patent).  Therefore, they are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 8 and 15 it is not clear if the “predetermined second user input” is the same as the “signal designating user input received on the first display region and a signal designating user input received on the second display region” or if it is a completely separate input .  
It is not clear if the activation of the “second operating system” involves inactivation of the “first operating system” or not.  As a result, it is not clear if the “predetermined second user input” and the subsequent “signal[s]” are received by the “first” or “second operating system” or some other entity executing on the “processor”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-15 are rejected under 103 over Lee et al (U.S. Pub. 2012/0110496) in view of Reeves et al (U.S. Pub. 2012/0086716).
Lee reference has been previously presented in IDS filed on 08/02/19.

As per claim 1 Lee teaches the invention substantially as claimed including a device configured to execute a plurality of operating systems, the device comprising: a display; and a processor configured to: activate a first operating system on the device and control the display to display an operation screen of the first operating system (abstract, [0067], Figs 5,6 and 11),
	based on receiving a predetermined first user input, activate a second operating system as an application and control the display to display the operation screen of the first operating system on a first display region of the display and to display an operation screen of the second operating system on a second display region of the display, the second operating system being executed on the first operating system (Fig. 3 control unit 180, [0089], [0096], [0097]; [0138]-0143], [0184]-[0187], Figs 5, 6 and 11), and 
	based on receiving a predetermined second user input, set an input signal of a user received on the display not to be transmitted to the first operating system but to be transmitted to the second operating system; wherein a signal designating user input a signal designating user input received on the second display region are provided to the second operating system and are filtered from the first operating system ([0184], [0185], regions of second and third operation systems are filtered from the first operating system; [0216], Fig. 20, input to subscreen dedicated to a second operating system are filtered from a first operating system); 
	wherein a signal designating user input received on the first display region and a signal designating user input received on the second display region are provided to the second operating system and are filtered from the first operating system. (abstract, [0067], Figs 5,6 and 11); and 
Lee does not explicitly teaches that the second operating system is activated as an application; and that the signal designating user input received on the second display region can be associated with a signal designating user input received on the first display region.
However Reeves teaches that the activated second operating system is associated with an application ([0145], [0152] second operating system is associated with an application); and that the signal designating user input received on the second display region can be associated with a signal designating user input received on the first display region (abstract, [0149], [0153] input to the second operating system is based on input event received by the first OS).
It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Lee and Reeves since both are directed towards displaying and management of concurrently executing operating systems.  One with ordinary skill in the art would be motivated to incorporate the teachings of Reeves into that of Lee because Reeves further improves the adaptability of management and displaying of concurrently executing operating systems 


As per claim 2 Reeves teaches wherein the processor is configured to, based on receiving the predetermined first user input tracing an outline on the display, define the second display region by a size of the outline and a location of the outline ([0072], [0100], [0113], [0157] operating systems are displayed in application windows of another operating system, the application windows can be resized through conventional user window inputs such as input of dragging the corners of the windows to resize them).  

As per claim 3 Lee as modified by Reeves teaches wherein the processor is configured to, based on receiving a third user input, control the display to change at least one of a size of the second display region and a location of the second display region (Lee Fig. 34, [0253]; Reeves [0072], [0100], [0113], [0157]).  

As per claim 4 Lee teaches wherein the processor is configured to control the display to increase or decrease a size of the first display region or a size of the second display region in accordance with a predetermined input signal (Fig. 34, [0253], any OS region can be resized including the first OS since another OS can be selected as the active OS: Figs. 15 and 16 [0196]-[0201]).  

As per claim 5 Lee teaches wherein the processor is further configured to control to copy an object from the first display region and display the copied object on the second display region, in response to a predetermined user input ([0232], Fig. 26, [0233]).  

As per claim 6 Lee teaches wherein the processor is further configured to set an interface for switching from the first operating system to the second operating system according to a selection input of a user from among interfaces for switching the plurality of operating systems ([0140], [0142], Fig. 7).  

As per claim 7 Lee teaches wherein, in response to receiving a user input according to the interface for switching from the first operating system to the second operating system, the processor is further configured to control the first operating system to be in an inactive state and to change a state of the second operating system to an active state ([0144]-[0146]).

As per claims 8-14 they are method versions of system claims 1-7.  Therefore, they are rejected for the same reasons as those presented for claims 1-7, respectively. 
As per claim 15 it is a product version of system claim 1.  Therefore, it is rejected for the same reasons as those presented for claim 1. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BING ZHAO/
Primary Examiner, Art Unit 2198